Citation Nr: 0928514	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
tract problems, to include as due to exposure to DDT or to 
any service-connected disability.

2.  Entitlement to service connection for esophageal 
dysmotility and dysphagia with aspiration, to include as due 
to exposure to DDT or to any service-connected disability.

3.  Entitlement to service connection for low back pain and 
degenerative joint disease, to include as due to exposure to 
DDT or to any service-connected disability.

4.  Entitlement to service connection for neck pain and 
degenerative joint disease, to include as due to exposure to 
DDT or to any service-connected disability.

5.  Entitlement to service connection for muscle pain and 
weakness, to include as due to exposure to DDT or to any 
service-connected disability.

6.  Entitlement to service connection for a gall bladder 
condition, to include as due to exposure to DDT or to any 
service-connected disability.

7.  Entitlement to service connection for a right kidney 
cyst, to include as due to exposure to DDT or to any service-
connected disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1944 to February 
1946.

The Veteran's claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefits sought on appeal.  The appeal was previously 
Remanded in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008 this matter was remanded by the Board for VA 
examinations, which are necessary in order to decide the 
Veteran's claims on appeal.  Pursuant to the remand, VA 
examinations were scheduled for March 17, 2009.  The claims 
file indicates that the Veteran failed to appear for these 
examinations.  However, a close look at the claims file 
reveals that a notice to the Veteran about the scheduled 
March 17, 2009 VA examination was issued to the Veteran on 
March 18, 2009.  This notice to the Veteran after the date of 
the scheduled examination does not meet VA's "duty to 
notify" and "duty to assist" obligations.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Moreover, where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (9).  Expedited 
handling is requested.)

1.  The Veteran should be provided with an 
appropriate examination(s) as necessary to 
determine the etiology of GI problems, 
esophageal dysmotility and dysphagia with 
aspiration, low back and neck pain and 
degenerative joint disease, muscle pain 
and weakness, a gall bladder disorder, and 
a right kidney cyst.  The claims file must 
be provided to each examiner.  The 
examiner(s) should, based upon review of 
the relevant evidence contained in the 
claims file, and after examining the 
Veteran, answer the following questions:

(i) Is it at least as likely as not (is 
there at least a 50 percent probability) 
or, is it unlikely, that the Veteran has a 
current GI problem, esophageal dysmotility 
and dysphagia with aspiration, low back 
and neck pain and degenerative joint 
disease, muscle pain and weakness, a gall 
bladder disorder, or right kidney cyst (or 
residuals of treatment of such a disorder) 
which was either incurred or manifested in 
service, or within one year after his 
service discharge in February 1946?

(ii) If the Veteran does not have a 
current GI problem, esophageal dysmotility 
or dysphagia with aspiration, low back or 
neck pain and degenerative joint disease, 
muscle pain and weakness, a gall bladder 
disorder, or right kidney cyst which was 
directly incurred in service, is it at 
least as likely as not (is there at least 
a 50 percent probability) or, is it 
unlikely that he has a GI disorder, 
esophageal dysmotility and dysphagia with 
aspiration, low back and neck pain and 
degenerative joint disease, muscle pain 
and weakness, gall bladder problem, or 
right kidney cyst (or residuals of 
treatment thereof) which is/was (a) caused 
by, or (b) permanently aggravated 
(increased in severity) by a service-
connected disability, to include EPP?

The examiner(s) should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

If aggravation of a claimed disorder by a 
service-connected disability is determined 
to exist, the examiner should describe the 
increase in severity of the claimed 
disorder which is proximately due to the 
service-connected disability, and describe 
the percentage or extent of increase in 
symptoms which may be attributed to the 
service-connected right knee disability.  
The examiner should explain the medical 
considerations supporting the opinion.

2.  After reviewing the evidence to assure 
that VA's duties to notify and assist the 
Veteran have been met, and after reviewing 
the VA examination report to assure that 
the report is complete, the claims should 
be readjudicated.  If any benefit sought 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran 
and his accredited representative should 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

